Exhibit 10.8

AIRPLANE INTERCHANGE AGREEMENT

            This Airplane Interchange Agreement (the “Interchange Agreement”),
made and executed on the ____30th____ day of August, 2013, by and between Murphy
Oil USA, Inc. (“MOUSA”) and MURPHY OIL CORPORATION (“Murphy”) (when using or
having used the other party’s aircraft MOUSA and Murphy shall be referred to as
“Lessee”, when providing or having provided its aircraft to the other party
MOUSA and Murphy shall be referred to as “Lessor”).

WITNESSETH:

1.  MOUSA is a Delaware corporation with offices at 422 North Washington Avenue,
El Dorado, Arkansas 71730.

2.  Murphy is a Delaware corporation, with offices at 200 East Peach Street, El
Dorado, Arkansas 71730.

3.  MOUSA is the sole owner of civil aircraft number N370M known as a Citation
C560XL based at El Dorado, Arkansas (“the MOUSA Aircraft”).

4.  Murphy is the sole owner of civil aircraft numbers N350M known as a Falcon
2000,  N360M known as a Falcon 2000 EX, and N115WZ known as a Cessna Sovereign
all of which are based at El Dorado, Arkansas (each aircraft individually known
as “Murphy’s Aircraft”).

5.  MOUSA is desirous of using Murphy’s Aircraft, from time to time, in exchange
for usage by Murphy of the MOUSA Aircraft, and Murphy is desirous of using the
MOUSA Aircraft, from time to time in exchange for usage by MOUSA of Murphy’s
Aircraft.

               NOW THEREFORE, the parties hereto, for consideration hereinafter
named, and other good and valuable consideration, hereby agree that:

 

1.

The parties agree to interchange the identified aircraft as provided for in
Federal Aviation Regulation (“FAR”) Sections 91.501 (b) (6) and 91.501 (c)

(2).

a.

MOUSA agrees to lease the MOUSA Aircraft to Murphy as required by Murphy upon
adequate notice to CHIEF PILOT, or in his absence John Moore, so long as MOUSA
Aircraft is not otherwise being used by MOUSA, and in consideration therefore
agrees to lease Murphy’s Aircraft with flight crew for an equal number of hours
of usage when needed.



--------------------------------------------------------------------------------

 

b.

Murphy agrees to lease Murphy’s Aircraft to MOUSA as required by MOUSA upon
adequate notice to B. Scott Cowling, or in his absence, Kelli M. Hammock, so
long as Murphy’s Aircraft is not otherwise being used by Murphy, and in
consideration therefore agrees to lease MOUSA’s Aircraft and flight crew for an
equal number of hours of usage when needed.

c.

Murphy agrees and understands that for every and each time that Murphy uses the
MOUSA Aircraft under this Interchange Agreement, the scheduling, usage and
operation of said civil aircraft will be under the supervision and operational
control of MOUSA.

d.

MOUSA agrees and understands that for every and each time that MOUSA uses
Murphy’s Aircraft under this Interchange Agreement, the scheduling, usage and
operation of said civil aircraft will be under the supervision and operational
control of Murphy.

 

2.

If at the annual anniversary date of the Interchange Agreement, one party has
used the other party’s aircraft in excess of the number of hours that the other
party has used the former’s aircraft, the party with excess hourly usage shall
not be permitted to lease the other party’s aircraft under this Interchange
Agreement until the excess usage is reduced to zero, or such other figure as may
be mutually agreed by the parties.

 

3.

Each party warrants and covenants that it will use the other party’s aircraft
for and on account of its own business only, and will not use such aircraft for
the purposes of providing transportation of passengers or cargo in air commerce
for compensation or hire except as may be authorized in Section 91.501 (b) of
the FARs and any amendments thereto.

 

4.

Each party represents that it has the lawful right to lease its aircraft to the
other party in accordance with the terms hereof, and to enter into this
Interchange Agreement.

 

5.

Lessor shall be responsible for furnishing a fully-qualified flight crew with
its aircraft and shall retain operational control of its aircraft.

 

6.

Each party specifically agrees that the flight crew of an aircraft leased
pursuant to this Interchange Agreement, in its sole discretion, may terminate
any flight, refuse to commence any flight, or take other action, which in the
reasoned judgment of the pilot-in-command is necessitated by considerations of
safety.  No such action of the pilot-in-command shall create or support any



--------------------------------------------------------------------------------

 

liability for loss, injury, damage or delay to either party or any other person.
The parties further agree that neither party shall be liable for delay or
failure to furnish or return an aircraft or flight crew pursuant to this
Interchange Agreement when such failure is caused by governmental regulation or
authority, mechanical difficulty, war, commotion, strikes or labor disputes,
weather conditions, acts of God or any other circumstance beyond the reasonable
control of such party.

 

7.

Each party will pay all taxes, assessments, and charges imposed by any national
state, municipal, or other public or airport authority on its aircraft except
that Lessee when using an aircraft under this Interchange Agreement shall pay
user fees or taxes imposed as a direct result of that aircraft’s use by Lessee.

 

8.

Each party agrees to maintain and keep its aircraft and all components in good
order and repair, in accordance with the requirements of the Federal Aviation
Administration or any other governmental authority having jurisdiction, to
immediately comply with all Airworthiness Directives and mandatory Service
Bulletins, and to replace or repair components, equipment, instruments, or
accessories which may be worn out, lost, destroyed, confiscated, or otherwise
rendered unsatisfactory or unavailable for use in or on its aircraft.

 

9.

At its own expense, each party agrees to keep its aircraft insured, with
companies of nationally recognized responsibility and standing reasonably
acceptable to the other party, for such amounts and against such hazards as the
parties may together require, including, but not limited to, hull damage and
liability for personal injuries, death or property damage, arising from or in
any manner occasioned by the acts or negligence of Lessor or others in custody,
operation or use of the aircraft, with losses under the hull damage policies
payable to the Lessor or owner of the aircraft. Each party agrees to name the
other party as an additional insured on said policy have its policy endorsed to
waive underwriter’s right of subrogation against the other party. Each party
agrees to deliver insurance certificates confirming the insurance coverage
required hereunder.

 

10.

Each party agrees that if it shall fail to use, preserve, and maintain its
aircraft, discharge all taxes, liens, or charges, pay all costs and expenses, or
procure and maintain insurance, in the manner above provided, the other party,
at its



--------------------------------------------------------------------------------

 

option, may do so, and charge the non-paying party all such advances incurred by
the paying party.

 

11.

Each party agrees to use the other party’s aircraft only for the purposes and in
the manner set forth in any application for insurance executed in connection
with such aircraft, to abide by and conform to, and cause others to abide by and
conform to, all federal, state and municipal laws, rules and regulations,
controlling or in any way affecting the operation, use, or occupancy of the
aircraft or the use of any airport premises by the aircraft and to conform all
operations within the restrictions and limitations of the manufacturer.

 

12.

Each party agrees (i) to use the other party’s aircraft in a careful manner so
as not to diminish its value or appearance other than through ordinary wear and
tear, and (ii) not to sell, or attempt to sell, or assign or dispose of the
other party’s aircraft, or of any interest therein, or in any part thereof, or
equipment necessary thereto, or suffer or permit any charge, lien or encumbrance
of any nature upon the other party’s aircraft, or any part thereof, or lend or
rent the same, or remove or permit the other party’s aircraft to be removed from
its designated home airport without the owner’s prior consent.

 

13.

Each party agrees that upon termination of its utilization of the other party’s
aircraft hereunder, said aircraft shall be returned to the Lessor thereof in the
same or as good condition as when received, normal wear and tear excepted and
damages caused or arising out of the negligence or willful misconduct of the
operating Lessor excepted.

 

14.

Lessor assumes liability for, and shall indemnify, protect, save and keep
harmless Lessee and its agents, servants, successors and assigns (an
“Indemnitee”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, suits, costs and expenses, including legal
expenses, of whatsoever kind and nature, imposed on, incurred by or asserted
against any Indemnitee, in any way relating to or arising out of Lessor’s
operations of its aircraft pursuant to this Interchange Agreement; provided,
however, that Lessor shall not be required to indemnify any Indemnitee for loss
or liability resulting solely from the willful misconduct or negligence of such
Indemnitee. The provisions of this Section shall survive the expiration or
earlier termination of this Interchange Agreement.

 



--------------------------------------------------------------------------------

 

15.

All risks of loss or damage to an aircraft leased pursuant to this Interchange
Agreement, from whatever cause (except for acts of willful misconduct or
negligence of Lessee or its officers, agent, servants or employees), are hereby
assumed by Lessor. If the aircraft is damaged, and is capable of being repaired,
the Lessor shall have the option (subject to the insurer’s rights under any
relevant insurance policy) of either repairing or replacing its aircraft or
terminating this Interchange Agreement.

 

16.

The parties to this Interchange Agreement agree and covenant that this
Interchange Agreement or any interest herein may not be assigned without the
written consent of the other party.

 

17.

The term of this Interchange Agreement is from month to month unless and until
cancelled by either party upon 30 days written notice to the other. It is agreed
and understood, by and between the parties, that this is an interchange
agreement for equal aircraft time, when needed, under the Interchange Agreement
provisions of Part 91, Subpart F (Sections 91.501 (b) (6) and (c) (2)) of the
FARs, and time of utilization is to be measured in aircraft flight hours as
opposed to a calendar time period.

 

18.

This Interchange Agreement shall be construed in accordance with and governed by
the laws of the State of Arkansas.

 

19.

All notices and other communications under this Interchange Agreement shall be
in writing and shall be given (and shall be deemed to have been duly given upon
receipt or refusal to accept receipt) by delivery in person, by telefax (with a
simultaneous confirmation copy sent by first class mail properly addressed and
postage prepaid), or by a reputable overnight courier service, addressed as
follows:

 

If to MOUSA:                        Murphy Oil USA, Inc.

                                                422 North Washington Avenue 

                                                El Dorado, AR  71730

                                                Attn: John Moore

                                                Telephone: (870) 875-7517

                                                Telefax: (870) 862-5299

 

If to Murphy:                        Murphy Oil Corporation

                                                200 East Peach St (71730)

                                                P.O. Box 7000





--------------------------------------------------------------------------------

 

                                                El Dorado, AR 71731-7000

                                                Attn: Kelli M. Hammock

                                                Telephone: (870) 864-6286

                                                Telefax: (870) 864-6231

 

or to such other person or address as either party shall from time to time
designate by writing to the other party.

 

20.

If any provision of this Interchange Agreement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions shall not be affected or impaired.

 

21.

This Interchange Agreement constitutes the entire agreement, both written and
oral, among the parties and their respective representatives with respect to the
subject matter hereof and is not intended to confer upon any other person any
rights or remedies hereunder not expressly granted thereto. This Interchange
Agreement shall not be amended or modified unless in writing duly signed by the
parties.

 

22.

This Interchange Agreement may be executed in counterparts, each of which shall
be deemed an original, but all counterparts shall constitute one instrument.

 

23.

TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE FARS :

 

a.

MOUSA HEREBY CERTIFIES THAT THE MOUSA AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
WITHIN THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS INTERCHANGE AGREEMENT IN
ACCORDANCE WITH THE PROVISIONS OF FAR PART 91 AND ALL APPLICABLE REQUIREMENTS
FOR THE MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN MET.

b.

MURPHY HEREBY CERTIFIES THAT MURPHY’S AIRCRAFT HAVE BEEN INSPECTED AND
MAINTAINED WITHIN THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS INTERCHANGE
AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF FAR PART 91 AND ALL APPLICABLE
REQUIREMENTS FOR THE MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN MET.



--------------------------------------------------------------------------------

 

c.

MOUSA, WHOSE ADDRESS AND AUTHORIZED SIGNATURE APPEAR BELOW, AGREES, CERTIFIES
AND KNOWINGLY ACKNOWLEDGES THAT WHEN THE MOUSA AIRCRAFT IS OPERATED UNDER THIS
INTERCHANGE AGREEMENT, CHM/PRUET SHALL BE KNOWN AS, CONSIDERED, AND SHALL IN
FACT BE THE OPERATOR OF THAT AIRCRAFT.

 

 

BY:  /s/ Craig Smart                                       

NAME:            Craig Smart

TITLE:            Chief Pilot

ADDRESS:            422 North Washington Avenue

                        El Dorado, AR  71730

 

d.

MURPHY, WHOSE ADDRESS AND AUTHORIZED SIGNATURE APPEAR BELOW, AGREES, CERTIFIES
AND KNOWINGLY ACKNOWLEDGES THAT WHEN THE CHM/PRUET AIRCRAFT IS OPERATED UNDER
THIS INTERCHANGE AGREEMENT, CHM/PRUET SHALL BE KNOWN AS, CONSIDERED, AND SHALL
IN FACT BE THE OPERATOR OF THAT AIRCRAFT.

 

 

BY:     /s/ B. Scott Cowling                        

NAME:            B. Scott Cowling

TITLE:            Aviation Manager

ADDRESS:            200 East Peach Street (71730)

P.O. Box 7000

                        El Dorado, AR  71731-7000

 

e.

THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FARS BEARING
ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE. THE PARTIES HEREBY AGREE TO SEND A TRUE COPY OF THIS EXECUTED
AGREEMENT TO: FEDERAL AVIATION ADMINISTRATION, AIRCRAFT REGISTRATION BRANCH
ATTN: TECHNICAL STATION, P.O. BOX 25724, OKLAHOMA CITY, OKLAHOMA 73125, WITHIN
24 HOURS OF ITS EXECUTION, AS PROVIDED BY FAR 91.23 (c) (1).

 

(Signature Page Follows)





--------------------------------------------------------------------------------

 

 

 

            IN WITNESS WHEREOF, the parties hereto have placed their hands on
this 30th day of August 2013.

 

MURPHY OIL CORPORATION                        MURPHY OIL USA, INC.

                                                            

BY:  /s/ Walter K. Compton                                  BY: /s/ John A.
Moore                       

 

NAME:   Walter K. Compton                                NAME:    John A.
Moore                     

 

TITLE: Senior Vice President and General Counsel            TITLE: General
Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Interchange Agreement Signature Page]



--------------------------------------------------------------------------------